—In a proceeding pursuant to CPLR article 75, inter alia, to permanently stay arbitration of an uninsured motorist claim, the appeal is from an order of the Supreme Court, Nassau County (O’Shaughnessy, J.H.O.), dated November 24, 1998, which denied the petition and directed the parties to proceed to arbitration.
Ordered that the order is reversed, on the law, with costs, and the petition is granted.
The 41-day delay of the respondent State Farm Insurance (hereinafter State Farm) in disclaiming coverage for the vehicle of its insured, Chin Hasing L. Ng, based on his failure to provide it with timely notice of an accident, was unreasonable as a matter of law (see, Matter of Nationwide Mut. Ins. Co. v Steiner, 199 AD2d 507). Its attempt to justify that delay is unpersuasive. Since insurance coverage for the Ng vehicle still exists, the petition to stay arbitration of the uninsured motorist claim of Leonid A. Pevzner should have been granted. Santucci, J. P., Thompson, Sullivan and Friedmann, JJ., concur.